Citation Nr: 1018101	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to November 19, 2004 
for the grant of service connection for low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1951 to 
June 1953.  

In March 2007, the Board of Veterans Appeals (Board) reopened 
the Veteran's claim and granted service connection for a low 
back disability.  

An April 2007 rating decision effectuated the grant and 
assigned a 10 percent evaluation, effective on November 19, 
2004.  

A September 2007 rating decision granted service connection 
for radiculopathy of the right lower extremity and assigned a 
10 percent evaluation, effective on November 19, 2004.  

The Veteran testified before the undersigned Veterans Law 
Judge at a personal hearing in Washington D.C. in April 2008, 
and a transcript of the hearing is of record.  

The Board remanded the case to the RO for additional 
development in June 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of an effective date prior to November 19, 2004 for 
the grant of service connection for low back disability is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

At his April 2008 hearing, the Veteran asserted that an 
August 1953 rating decision was clearly and unmistakably 
erroneous (CUE) in denying service connection for a low back 
disability because the RO did not address the presumption of 
soundness.  

In December 2009, the RO denied the Veteran's CUE claim.  The 
Veteran filed a Notice of Disagreement in December 2009.  
Because the Veteran filed a timely NOD under 38 U.S.C.A. § 
7105, appellate review of the RO's December 2009 rating 
decision was properly initiated, and the RO was then 
obligated to furnish him with a SOC with respect to the issue 
of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2009).  

Since the Veteran has not been furnished a SOC that addresses 
the Veteran's CUE claim, a remand is warranted.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

A claim based on CUE is considered to be inextricably 
intertwined with a claim for an earlier effective date if the 
earlier effective date claim is dependent upon evidence of 
record at the time of the earlier decision being challenged 
on the grounds of CUE.  See generally Livesay v. Principi, 15 
Vet. App. 165, 177 (2001). Also, if the Veteran were to 
prevail on the CUE claim, the earlier effective date claim 
would likely be moot.  

Consequently, the additional issue of whether there was CUE 
in the August 1953 rating decision should be addressed along 
with the current claim for an effective date prior to 
November 19, 2004 for service connection for low back 
disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should issue a Statement of 
the Case to the Veteran and 
representative addressing the issue of 
whether there was CUE in the August 1953 
rating decision.  The RO should return 
this matter to the Board for the purpose 
of appellate, only if the Veteran timely 
files a Substantive Appeal.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an effective date prior to 
November 19, 2004 for the grant of 
service connection for a low back 
disability based on all the evidence of 
record.  If any benefit sought on appeal 
remands remains denied, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  








